FILED
                           NOT FOR PUBLICATION                                AUG 02 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-30382

              Plaintiff - Appellee,              D.C. No. 1:08-cr-00004-RFC-1

  v.
                                                 MEMORANDUM*
JESSE LEE VARDARO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                       Argued and Submitted July 12, 2010
                              Seattle, Washington

Before: REINHARDT, GRABER, and PAEZ, Circuit Judges.

       Jesse Lee Vardaro appeals his conviction under 18 U.S.C. § 2250(a) for

failure to register as a sexual offender under the Sex Offender Registration and

Notification Act (“SORNA”). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Under SORNA, an individual who has been convicted of a sex offense must

register, and keep the registration current, “in each jurisdiction where the offender

resides, where the offender is an employee, and where the offender is a student.”

42 U.S.C. § 16913(a). SORNA also requires that a:

             sex offender shall, not later than 3 business days after
             each change of name, residence, employment, or student
             status, appear in person in at least 1 jurisdiction involved
             pursuant to subsection (a) of this section and inform that
             jurisdiction of all changes in the information required for
             that offender in the sex offender registry.

Id. § 16913(c).

      The district court found that Vardaro, who had registered as a sex offender

in Michigan, was an employee of Dawson Geophysical in Montana from October

28, 2007, until early January 2008, and that he resided in Montana during that

same approximate period. Accordingly, the district court concluded that Vardaro

was required to register as a sex offender in Montana.

      On appeal, Vardaro concedes that he is an individual required to register

under SORNA, that he traveled in interstate commerce, and that he knowingly

failed to update his registration. He argues that the district court improperly

concluded that he resided in Montana for purposes of SORNA and was therefore

required to register in that state. Importantly, however, he fails to challenge the



                                          -2-
district court’s finding that he was employed in Montana and therefore had an

obligation, independent of his residence status, to register under SORNA. Because

Vardaro had an obligation under SORNA to register in the jurisdiction in which he

was employed and because he does not challenge the district court's findings that

he was employed in Montana and that he failed to register there, his conviction

must be affirmed.

      AFFIRMED.




                                        -3-